Per Curiam,
The affidavit of defense contains a positive averment of a special agreement for a particular kind of policy, by which the whole amount of accumulated insurance was to be applied at once, at the date of the policy, to the payment of additional insurance. Such a policy was accordingly issued to the assured and accepted by him. As this would absorb the whole of the sum of $983.25, the plaintiff as executor, ere., of the assured cannot claim any part of the premiums thus paid. The question whether this defense can be established by competent proof on the trial does not now arise. It will be time enough to meet it when it does arise.
Judgment affirmed.